Citation Nr: 1138830	
Decision Date: 10/19/11    Archive Date: 10/25/11

DOCKET NO.  08-32 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to a disability rating higher than 30 percent for bipolar disorder.  

2.  Entitlement to a total rating based on individual unemployability due to service-connected disability.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to November 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  

In April 2011, the Veteran and his spouse testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

This matter must be remanded so that VA can fulfill its duty to assist the Veteran in obtaining evidence to substantiate his claim.  38 U.S.C.A. § 5103A.  

During the hearing before the undersigned, the Veteran referred to a relevant May examination.  April 2011 transcript at 2-3.  It is unclear from the record exactly when this examination took place but in discussion on the record the undersigned referred to the Veteran's upcoming discussion with his physician.  Id. at 15.  The undersigned stated on the record the report was not submitted it would be assumed that VA must assist the Veteran in obtaining the report.  Id. at 5.  

The Veteran also testified that he was in possession of a letter from an employer that was relevant to the severity of his psychiatric disability.   Id. at 4.  He testified that the letter includes statements as to how his condition affected him and the reasons that he was not rehired following a layoff.  Id.  The undersigned asked him to submit the letter but he has not done so.  On remand, the RO must ask the Veteran to submit the letter.  

Also during the hearing the Veteran stated that he was in receipt of disability benefits from the Social Security Administration (SSA).  Id. at 10.  He testified that he would provide VA with a complete set of those records.  Id. at 14.  No SSA records are associated with the claims file.  Hence, on remand any relevant SSA disability records must be obtained.  SSA records

The Veteran testified to the effect that he believes himself to be unemployable due to his service-connected psychiatric disorder.  Id. at 16.  He has therefore raised the issue of a TDIU.  Such a claim is part and parcel to his claim for an increased rating as a TDIU is simply one avenue of obtaining a total disability rating.  The record is absent for notice informing the Veteran of the evidence and information necessary to substantiate that aspect of his claim or for any mention in the statement of the case of the regulations applicable to a TDIU.  On remand, the RO must provide adequate notice and readjudicate his claim with consideration as to whether a TDIU is warranted.  

Review of the record indicates that there are no treatment records associated with the claims file more recent than July 2007 and that the most recent examination relevant to this claim was conducted in December 2006.  On remand, any obtainable relevant records of treatment not already of record must be obtained.  So that VA has a more complete and recent picture of the nature and extent of the Veteran's service-connected psychiatric disability, he must be scheduled for a compensation and pension (C&P) examination on remand.  

Accordingly, the case is REMANDED for the following action:


1.  Send a letter to the Veteran that includes the following:  
(a)  Notice as to the evidence and information necessary to substantiate a TDIU and his and VA's respective duties in obtaining such evidence.   

(b)  A request that he identify all sources of relevant treatment since 2007.  Send him copies of VA Form 21-4142 and instruct him to provide authorization for VA to obtain a copy of the May examination report that he discussed during the April 2011 Board hearing.  

(c)  A request that he submit the letter that he referred to during the April 2011 hearing before the undersigned.  Remind the Veteran that he testified during that hearing to the effect that he was in possession of a letter, in which a former employer, who had not rehired him after a layoff, described the effect of the Veteran's psychiatric disability on the Veteran.  

2.  Obtain all identifiable and obtainable records of psychiatric or psychological treatment of the Veteran for which he provides authorization.  Obtain all records of psychiatric or psychological VA treatment of the Veteran at the CHICO VA facility since July 2007.  If VA's request for records from a private treatment provider does not produce the records, provide the Veteran with written notice consistent with the content requirements of 38 C.F.R. § 3.159(e).  

3.  Obtain adjudicative documents and associated evidence from the SSA with regard to any claim for Social Security disability by the Veteran.  Associate all obtained records with the claims file.  

4.  After all obtainable identified relevant records are associated with the claims file, schedule the Veteran for a C&P examination with regard to his claim for an increased rating for his service-connected psychiatric disability to include a TDIU.  The claims file must be made available to the examiner, the examiner must review the claims file in conjunction with the examination, and the examiner must annotate his or her report as to whether the claims file was reviewed.  

The examiner is asked to include in the examination report all psychiatric symptoms suffered by the Veteran as well as the severity of the Veteran's service-connected psychiatric disability and to address whether the Veteran's service-connected disability renders him unable to secure and follow a substantially gainful occupation.  The examiner must provide a rationale for any and all conclusions reached.  

5.  Then, readjudicate the Veteran's claim of entitlement to a higher disability rating, including a TDIU.  If any benefit sought is not granted in full, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).

_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


